Citation Nr: 1714527	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  16-17 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the Army from September 1944 to November 1946 and was awarded the Combat Infantryman Badge. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A bilateral hearing loss disability, to include an organic disease of the nervous system, did not manifest in-service, within one year of service, and is not etiologically related to an event, injury, or disease in service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a notice letter in June 2014 as part of the fully developed claims process, prior to the unfavorable adjudication in September 2015. This correspondence advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The Board notes that the National Personnel Records Center (NPRC) has indicated that the Veteran's service treatment records (STRs) and personnel records are not available and presumed destroyed in the NPRC fire in 1973. Where STRs have been destroyed or are unavailable, VA has a heightened duty to assist the Veteran and the Board has a heightened duty to provide and explanation of reasons or bases for its findings. See O'Hare vs. Derwinski, 1 Vet. App. 365 (1991). That duty includes obtaining medical records and medical examinations where indicated by the facts and circumstances of the individual case. Littke v. Derwinski, 1 Vet. App. 90 (1990). A September 2014 Memorandum provided notice to the Veteran that his STRs are unavailable. The Veteran submitted a Request for Information Needed to Reconstruct Medical Data in December 2014. However, VA correspondence in September 2015 notified the Veteran that on his previously submitted NA Form 13055 the listed dates of treatment were outside the dates of his military service. See September 15, 2015 VA correspondence.  The analysis below has been undertaken with this heightened duty in mind. The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the claimant. See Russo v. Brown, 9 Vet. App. 46 (1996).

The RO associated the Veteran's VA treatment records and identified private treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). The Veteran was provided with VA examinations in November 2014 and September 2015. 

The examinations and opinions were adequate, as to hearing loss, because the examiner considered and addressed the Veteran's contentions, reviewed the claims file, conducted thorough medical examinations of the Veteran, and provided sufficient supporting rationale for the opinions. Based on the foregoing, the Board finds the examination reports and opinions to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection for a bilateral hearing loss disability. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As such, the Board finds VA has provided adequate medical examinations and opinions, and obtained all relevant identified records, and its duty to assist in this case is satisfied.

II. Service Connection

The Veteran contends he is entitled to service connection for a bilateral hearing loss disability. The Veteran reports his hearing loss is a result of noise exposure in-service and has continued since service. The Veteran reported no significant noise exposure post-service. For the reasons provided below, the Board finds that service connection for a bilateral hearing loss disability is not warranted. 

Generally, to establish a right to compensation for a present disability a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

With a chronic disease shown as such in-service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). To show a chronic disease in-service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). The Court has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C.A. § 1101. With respect to the current appeal, that list includes other organic diseases of the nervous system, to include hearing loss. See 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in-service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system, are presumed to have been incurred in-service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a). However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service. See 38 C.F.R. § 3.30.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Board notes that the Veteran is asserting that his claimed disability resulted from him engaging in combat with the enemy. The Veteran's DD 214 notes the Veteran received the Combat Infantryman Badge in May 1945 and the Veteran was involved in the Ryukyus campaign. On the basis of such the Board finds the Veteran engaged in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 (b) (West 2014) are applicable. The Board finds the Veteran's reports of exposure to combat noise, including heavy bombardments and mortar fire are consistent with the circumstances of his service. See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016). However, the provisions of 38 U.S.C.A. § 1154 (b) do not address the issue of a causal relationship between a current disability and service. See Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53.  

In addition to the legal authority, the Board notes that the threshold for normal hearing is from 0 to 20 decibels. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). Hearing loss disability claims are governed by 38 C.F.R. § 3.385. This regulation provides hearing loss is a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz  (Hz) is 40 decibels (dB) or greater. 38 C.F.R. § 3.385. Alternatively, a hearing loss disability can be established by auditory thresholds for at least three of those frequencies at 26 decibels or greater or by speech recognition scores under the Maryland CNC Test at less than 94 percent. 38 C.F.R. § 3.385.

The Veteran has a diagnosis of bilateral sensorineural hearing loss. See September 2015 VA examination. The Veteran reports his symptoms of hearing loss are a result of noise exposure in-service, and that he did not have significant noise exposure post-service. The Veteran reports his hearing loss is a result of heavy bombardments and mortar fire during combat. The Veteran is competent to describe his in-service events and his statements are credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). The RO has conceded the Veteran's in-service noise exposure based on his combat service. 

As noted above the Veteran's STRs are presumed lost in in the 1973 NPRC fire. In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the- doubt rule. O'Hare v. Derwinski, 1 Vet. App. 365, 367   (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992). The Board's analysis of this Veteran's claim is undertaken with this duty in mind. In light of the Veteran's consistent statements and the evidence of record, including the conceded hazardous noise exposure in-service, there is credible evidence indicating an in-service, event injury or disease is satisfied. 

Turning to the medical evidence of record, the Veteran was afforded a VA examination in November 2014. The Veteran had bilateral sensorineural hearing loss. See November 2014 VA examination. On the authorized audiological evaluation in November 2014, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
35
35
30
LEFT
20
35
30
45
45

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 in the left ear. The examiner found the Veteran's bilateral hearing loss was less likely than not caused by or a result of active service. The examiner noted an absence of information pertaining to hearing from service, as the Veteran's records were fire related. The examiner noted the Veteran's in-service noise exposure, absence of occupational/recreational noise exposure and complaints of hearing problems for over 25 years. The examiner found that based on the current severity and configuration of his hearing loss it was less likely that the Veteran's hearing loss was caused by service and was most consistent with a genetic/age related hearing loss. Id. The examiner's opinion was based on a thorough audiological examination, was well reasoned with sufficient supporting rationale and based on a review of the claims file. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). As such the examination is of probative value.

Next, the Veteran was afforded a VA examination in September 2015. The Veteran had bilateral sensorineural hearing loss. See September 2015 VA examination. On the authorized audiological evaluation in September 2015, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
25
25
30
LEFT
10
30
25
40
40

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 in the left ear. The examiner found the Veteran's bilateral hearing loss was less likely than not caused by or a result of his active service. The examiner found the Veteran's current configuration of hearing loss is most consistent with genetic/age related hearing loss. The examiner noted the Veteran's hearing loss is mild/mild to moderate and if his hearing loss had started in the 1940s this would be expected to be much more severe by age 91. A supplemental opinion in September 2015 found that it was less likely than not that the Veteran's bilateral hearing loss is due to noise exposure associated with combat and found it was more likely the Veteran has age related presbycusis. Id. The examiner's opinion was based on a thorough audiological examination, was well reasoned with sufficient supporting rationale and based on a review of the claims file. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). As such the examination is of high probative value.

Private treatment records have been associated with the claims file. Treatment records from 1994 forward note treatment and follow-up for complaints of decreased hearing discrimination in particular with background noise.  Clinicians also noted recurrent otitis externa and cerumen impactions.  An August 1994 audiogram noted pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
5
5
5
LEFT
5
10
5
15
20

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 in the left ear.  In November 1996, a private clinician performed a procedure to clean cerumen and thereafter noted "excellent hearing audiometrically." A July 2003 treatment record noted high frequency hearing loss but not rising to the level that amplification was recommended. See July 8, 2003 private treatment record. 

August 2011 treatment records note a bit of a high frequency drop in both ears, but no other significant changes from the Veteran's audiogram 3 to 4 years prior. See August 9, 2011 treatment note. A private audiogram in August 2011 noted pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
35
20
25
25
LEFT
10
20
20
25
35

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 92 in the left ear.  See August 2011 private audiogram. The Veteran's physician noted he has been seen ongoing for chronic otitis externa and irritation of his ears.  In an October 2016 follow-up the Veteran reported overall he feels he is hearing reasonably well and has occasional difficulties with background noise environments but for the most part was able to conduct conversations with a good understanding. See October 4, 2016 treatment note. 

After consideration of all the evidence of record, the Board finds that service connection for a bilateral hearing loss disability is not warranted. The Board notes the Veteran's statements regarding his hearing loss is related to and a result of his in-service noise exposure. The Veteran is competent to testify to his observations, and the RO and the VA examiners conceded his in-service noise exposure, as does the Board. See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336. The Veteran's statements are credible and he is competent to report his symptoms experienced since service; however, the Veteran is not competent to opine as to the presence of a causal relationship between his hearing loss disability and service, as to do so in this case requires medical expertise.  Jandreau, 492 F.3d at 1377.
In this case the Board finds that the Veteran's assertions of bilateral hearing loss and the symptoms of such in and since service are outweighed by the more probative evidence of record. The specific, reasoned opinions of the audiologists who performed the November 2014 and September 2015 VA examinations are of greater probative weight than the more general assertions of the Veteran.  

In this case, there is no competent evidence of record otherwise linking the Veteran's bilateral hearing loss to his active service. The VA medical opinions provided in November 2014 and September 2015, weigh against the claim. The Board finds that in particular the September 2015 opinion is highly probative, as the examiner reviewed the Veteran's claims file, noise exposure in-service and conducted a thorough examination. The examiner found that it was less likely than not that the Veteran's bilateral hearing loss was caused by or a result of active service. The examiner concluded that the Veteran's current hearing loss is not due to noise exposure associated with combat and attributed the Veteran's hearing loss to age related presbycusis. Id. Further, the VA examiner noted that if the Veteran's hearing loss started in the 1940s during or directly after service the progression of his current hearing loss would be much worse. Presbycusis is defined as a progressive, bilaterally symmetric sensorineural hearing loss occurring with age. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1511 (32d ed. 2012). The Board has considered the absence of the Veteran's STRs and that the Board has a heightened duty to provide and explanation of reasons or bases for its findings. See O'Hare vs. Derwinski, 1 Vet. App. 365 (1991). However, the VA examiners attributed the Veteran's hearing loss to genetics and age, not to noise exposure in-service. As such the Board finds service connection is not warranted for a bilateral hearing loss disability. 

Next, the Veteran's bilateral hearing loss disability cannot be service-connected on a presumptive basis as a chronic disease. 38 C.F.R. § § 3.307, 3.309.  The Veteran has been diagnosed with bilateral sensorineural hearing loss, and is therefore eligible for presumptive service connection. 38 C.F.R. §§ 3.307, 3.309(a). However, the preponderance of the evidence is against finding that the Veteran's hearing loss disability manifested to a degree of 10 percent or more within one year of the Veteran's separation from service. 38 C.F.R. § 3.307 (a)(3). The Veteran separated from service in November 1946. Private treatments records from August 1994 forward have been associated with the claims file and an audiogram in August 1994 noted hearing was within normal limits bilaterally, and would not be defined as a hearing loss for VA purposes. This far exceeds the one year presumptive period. The Board finds that the Veteran's current bilateral hearing loss disability did not manifest within the one year period after service. Accordingly, service connection is not warranted on a presumptive basis. 38 C.F.R. §§ 3.307, 3.309(a).  

Finally, the Veteran's bilateral hearing loss disability cannot be service-connected on the basis of continuity of symptomatology. Again sensorineural hearing loss is a listed chronic disease, and therefore service connection can be established via continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3.309(a); Walker, 708 F.3d 1331. However, continuity of symptomatology has not been shown in this case.  The Veteran has reported experiencing ongoing symptoms of hearing loss since service, and while the Veteran is competent to report his symptoms such assertions are not probative in light of the conflicting evidence. 

Although the Veteran has established a current disability the preponderance of the evidence weighs against finding that the Veteran's bilateral hearing loss disability is causally related to his active service or manifested in-service or within the applicable presumptive period. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied. 


REMAND

The Veteran contends he is entitled to service connection for tinnitus. The Board finds a remand is warranted for a supplemental VA opinion.

If VA provides an examination that examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The Veteran was most recently provided with a VA examination in September 2015. The examiner found that the Veteran did not report recurrent tinnitus and provided no etiology of tinnitus. See September 2015 VA examination. However, the examiner failed to take into account the Veteran's lay statements regarding his ongoing tinnitus. The VA examiner noted no recurrent tinnitus; however private treatment records note ongoing reports of tinnitus. Further, the Veteran has reported experiencing tinnitus in-service and since. Private treatment records from November 1996 forward indicate complaints of ongoing tinnitus. The Veteran's DD 214 reflects the Veteran was awarded the Combat Infantryman Badge, and as such noise exposure should be conceded. A July 2003 private treatment note reported a long history of tinnitus and noted that the Veteran' tinnitus is probably due to his high frequency hearing loss. See July 8, 2003 private treatment record. As such a supplemental opinion is warranted to address the etiology of the Veteran's tinnitus. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Refer the case to the September 2015 VA audiologist for a supplemental VA opinion. If the same examiner is not available, the claims folder should be forwarded to another clinician.  If evaluation of the Veteran is deemed necessary appropriate arrangements should be made to evaluate the Veteran. The examiner shall review the Veteran's claims folder and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the current tinnitus begin in or is etiologically related to service, to include as a result of in-service noise exposure.  

The examiner's attention is directed to the Veteran's credible reports of excessive noise exposure in-service and the Veteran's credible reports that he experienced tinnitus at the time of acoustic trauma in-service. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it. 

2. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond. The case should then be returned to the Board for further consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


